Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







EX PARTE:

SABOURIN JAMES TEMPLETON

§
 
§
 
§
 
§
 
§

§


No. 08-09-00237-CR

Appeal from
409th District Court

of El Paso County, Texas

(TC # 20080D04784)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is a motion to dismiss filed by Appellant pursuant to Tex.R.App.P.
42.2(a).  Appellant has personally signed the withdrawal of the notice of appeal and has filed it filed
prior to the appellate court’s decision.  Further, Appellant filed a duplicate copy of the motion with
this Court and that copy has been forwarded to the trial court clerk.  Because Appellant has
established compliance with the requirements of Rule 42.2(a), we dismiss the appeal. 

April 22, 2010                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)